Citation Nr: 1524846	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-04 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disability to include as secondary to arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.

2.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.

3.  Entitlement to service connection for bilateral heel spurs to include as secondary to arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.

4.  Entitlement to service connection for a bilateral knee disability to include as secondary to arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.

5.  Entitlement to service connection for a left foot disability to include as secondary to arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.

6.  Entitlement to service connection for a bilateral shoulder disability to include as secondary to arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout.

7.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1977, and from August 1981 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part continued a 10 percent rating for post-traumatic arthritis of the right first metatarsal phalangeal joint of the right foot; confirmed and continued previous denials of service connection for post arthritis of the left foot, bilateral heel spurs, bilateral knee arthritis, and bilateral hand arthritis; and denied service connection for hepatitis C and bilateral shoulder arthritis.  

In a December 2009 statement of the case, the RO reopened the service connection claims for bilateral heel spurs, bilateral knee arthritis, bilateral hand arthritis and post arthritis of the left foot, and ultimately denied those claims on the merits.  

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In July 2012, the Board, in pertinent part, also reopened the claims of service connection for bilateral heel spurs, bilateral hand arthritis, bilateral knee arthritis, and left foot disability.  The reopened claims, as well as the service connection claims for bilateral shoulder disability and hepatitis C, and increased rating claim for arthritis of the right first MTP were remanded.

The issues of service connection for bilateral heel spurs, bilateral knee disability, a left foot disability, a bilateral shoulder disability and for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have gout or arthritis of the hands and current bilateral hand strain is not attributable to service.  

2.  The Veteran's bilateral hand strain is not etiologically related to his service-connected arthritis of the right first metatarsal phalangeal joint of the right foot.

3.  The Veteran's arthritis of the right first metatarsal phalangeal joint of the right foot is productive of no more than moderate disability.



CONCLUSIONS OF LAW

1.  Bilateral hand strain was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  Bilateral hand strain is not proximately due to, the result of, or aggravated by the service-connected arthritis of the right first metatarsal phalangeal joint of the right foot disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  

3.  The criteria for a rating in excess of 10 percent for arthritis of the right first metatarsal phalangeal joint of the right foot are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.59, 4.71a, Part 4, Diagnostic Code 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   In addition, the Veteran was specifically examined to assess and then reassess the severity of his right first metatarsal phalangeal joint of the right foot severity  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection for Bilateral Hand Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs reflect that in September 1976, the Veteran reported that he had suffered a right hand injury.  Physical examination revealed mild swelling and discoloration.  The 4th and 5th phalanges of the right hand exhibited limited range of motion and the Veteran had trouble moving those phalanges.  The Veteran was treated for hot soaks, a bandage, and liniment.  

The January 1977 discharge examination yielded normal physical findings for the hands.  The May 1981 entrance examination indicated that physical examination of the hands was normal.  A December 1981 Chapter 13 examination also reflected normal findings.  

August 2006 x-rays of the left hand were normal.  In April 2007, the Veteran presented for treatment with complaints of a swollen and tender left hand.  He reported that he had been working with concrete the preceding week and felt a sting in his glove.  He then noticed an area on top of his left hand between the thumb and index finger which was becoming swollen, ted, and tender to the touch.  The examiner noted that there was no puncture wound.  

In January 2012, the Veteran testified at a Board hearing.  The Veteran related that he injured his right hand in 1981 when it was closed up in a driver's hatch.  He reported that he right little finger was broken.  He stated that he had not had any problems with his left hand other than arthritis.  After service, the Veteran related that he had problems gripping with his right hand which impaired his writing, numbness, swelling, and pain.  He also indicated that sometimes his hands felt hot, as if they were on fire.

In December 2012, the Veteran  was afforded another VA examination.  The examiner indicated that the current diagnosis was hand strain of both hands.  The Veteran reported a history of hand injury and arthritis.  The examiner reviewed the STR findings which only reflected right hand injury.  The examiner opined that the Veteran's current bilateral hand condition is less likely as not incurred in service or  is otherwise related to service including due to his duties during service.  The examiner explained that the STRs revealed that the Veteran was treated for a right hand injury in 1976; however subsequent 1976 and 1981 examinations showed normal examinations.  The examiner also opined that the  Veteran's current bilateral hand condition was less likely as not proximately due to or aggravated by his right toe condition as there is no evidence that the right great toe condition causes a severe altered gait that would cause (or as previously noted aggravated) a bilateral hand condition.  

The Veteran contends that his hand disabilities began during service or are related to his right toe disability due to claimed altered gait caused by that disability.  

With regard to any left hand injury during service, the Board must assess his credibility in regards to whether this claimed event occurred, recognizing that it may not conclude that his lay testimony lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, such as actual treatment records (STRs, etc.).  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  See also Jandreau (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  The Board may consider silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana; see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

In this case, the STRs have obtained and reflect medical complaints made by the Veteran contemporaneously with regard to various disabilities.  There was no mention of any injury to the left  hand nor did the Veteran report such during his hearing.  The Board finds that given the details in the STRs, it is reasonable to find that had the injury occurred, the Veteran would have reported it, as he reported a right hand injury.  Moreover, and with regard to both the right and left hands and subsequent to the right hand injury, the inservice 1977 and 1981 examinations were normal.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the December 2012 examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The opinion of the VA examiner that both left and right hand conditions were not etiologically related to service is given more probative value than the Veteran's personal opinion.  The examiner provided rationale, citing to the completely normal examinations following the right hand injury, and, as noted, there was no left hand injury.  

Also, the examiner fully explained why the Veteran does not have gout of either hand, as contended during the course of the claim.  In that regard, medical treatise/internet information pertaining to gout was submitted.  This type of evidence can "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the aforementioned information is simply too general and does not outweigh the specific medical opinion in this case which is directly pertinent to the Veteran and concluded that he does not have gout.  Likewise, while the Veteran is competent in this case to report his symptoms, nothing in the record demonstrated that he has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed condition.  Therefore, the medical expert opinion is more probative regarding the medical questions in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Accordingly, service connection for bilateral hand strain is not warranted on a direct basis.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

In this case, the Veteran's hand condition has not been determined to be causally related to his right toe disability.  The December 2012 examiner provided rationale.  The Veteran has not presented any competent assessment regarding his secondary service connection claim.  Thus, secondary service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In August 2007, the Veteran was afforded a VA examination of his feet; however, it was an overall evaluation of the feet and not just the right toe.  It was noted that a cane, orthotics, and special boots were used for the right toe, in part.  The Veteran reported (in all toes), pain, , stiffness, fatigability, and weakness.  The proximal joints of all toes were tender to palpation.  His first metatarsal phalangeal joint had a 15 degree valgus angulation, but there was full range of motion of all toes without pain, stiffness, or swelling (but positive for tenderness).  There was no evidence of gout.  The Veteran reported that he was currently in vocational rehabilitation to be trained for a more sedentary job.  The Veteran was able to stand for 15-30 minutes and walk 1/4 mile.  His gait was within normal limits.  With regard to daily activities, the total feet disabilities resulted in no impairment for feeding, bathing, dressing, or toileting; mild impairment for driving and traveling; moderate impairment for chores, shopping, and recreation; and severe impairment for sports and exercise.  

In August 2010, the Veteran was afforded another VA examination which again included an overall evaluation of the feet and not just the right toe.  At that time, he reported that he had numbness of his right first toe and whole foot.  The Veteran reported using shoe inserts and a cane, but not due to the first right toe.  The Veteran indicated that he had pain in his whole foot.  He could stand for 15-30 minutes, but could not walk more than a few yards.  There was no evidence of painful motion, swelling, instability, or weakness.  The Veteran reported having tenderness and abnormal weight-bearing.  The Veteran had angulation and dorsiflexion at the first metatarsal phalangeal joint and stiffness of that joint.  There was moderate hallux abductovalgus deformity.  The impression was hallux valgus deformities bilaterally with localized degenerative changes (noted to be post traumatic arthritis) at the first metatarsal phalangeal joint.  With regard to daily activities, the total feet disabilities resulted in moderate impairment for chores, recreation, dressing, and driving; and severe impairment for traveling and exercise.  

The Veteran thereafter submitted lay evidence attesting to the fact that the Veteran is in daily pain due to his various disabilities.  The right toe disability was not specifically mentioned.  

In December 2012, the Veteran was afforded another VA examination.  The Veteran related that he had custom shoe inserts which were greatly helpful.  He related that in the morning, he had the sensation of pins and needles in both feet.  His symptoms were worse in cold or rainy weather.  He indicated that he did not have gout and denied ever being treated for gout.  He related that he had foot flare-ups 2-3 times per month which lasted for up to one week.  During those times, he would soak his feet, elevate his feet, and sometimes be on bed rest.  The examination noted mild to moderate symptoms.  The examiner later indicated that the right toe in particular exhibited moderate impairment.  He had nearly full range of motion with 45 degrees of flexion (normal), 50 degrees of extension (70 degrees being normal), and mild tenderness to palpation.  The examiner indicated that there was no objective evidence or history of physical examination of gout.  An April 1977 report noted that the Veteran had gout based on uric acid of 9.1.  The examiner stated that hyperuricemia is a critical risk factor for developing gout, but it is not a reliable diagnostic test because many people with elevated serum urate levels never develop gout.  The definitive diagnosis of gout is made by polarized compensated miscroscopy of a synovial fluid aspirate from the affected joint  and the presence of intracellular needle-shaped crystals with strong negative birefringence is the diagnostic "gold standard" diagnosis of gout.  The examiner stated that the August 2007 examination revealed no evidence for gout of either foot and the Veteran reported that he did not have gout and had never been treated for it.  His current uric acid levels were in the normal range.  As such, the examiner opined that the 1977 diagnosis was incorrect.  

The Veteran's arthritis of the right first metatarsal phalangeal joint of the right foot is rated as a foot injury under Diagnostic Code 5284.  Under Diagnostic Code 5284 for other foot injuries, a 10 percent rating applies where the injury is moderate, a 20 percent rating applies where it is moderately severe, a 30 percent rating applies where it is severe, and a 40 percent rating applies where there is actual loss of use of the foot.  Amputation of the first great toe with no metatarsal involvement is rated as 10 percent disability.  Amputation of the first great toe with metatarsal involvement is 30 percent disabling.  

In this case, the Veteran does not have amputation of the toe.  The VA examiner in December 2012 indicated that the Veteran had moderate disability.  During the course of the claim, the Veteran has demonstrated full range of motion to nearly full range of motion of that toe.  Even considering DeLuca (although painful motion was not demonstrated), the Veteran does not have the functional equivalent of moderately severe or the level of disability that a full amputation would cause.  Accordingly, a rating higher than 10 percent is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, preponderance of the evidence is against a rating in excess of 10 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right toe disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment.  The Veteran has industrial impairment, but he has a myriad of disabilities which cause that impairment.  A VA examiner in October 2010 indicated that he cannot work due to his low back and hip.  In addition, any impartment caused by the right foot is also impacted by other right foot disabilities as well as left foot disabilities.  Marked impairment due to the right first toe alone is not shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



ORDER

Entitlement to service connection for a bilateral hand disability to include as secondary to arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout, is denied.  

Entitlement to a disability rating in excess of 10 percent for arthritis of the right first metatarsal phalangeal joint of the right foot with a history of gout, is denied. 


REMAND

In pertinent part, the Board previously remanded the claims of service connection for bilateral heel spurs, bilateral knee arthritis, left foot disability, and bilateral shoulder disability, on direct and secondary bases.  The Veteran was then afforded VA examinations in December 2012.  The VA examiner, with regard to each disability on the matter of direct service connection, indicated that there was no relationship between the claimed disability and service because the STRs were silent for those disabilities.  However, as noted above, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, the fact that the STRs do not reflect diagnoses does not automatically negate the claims.  Further, the Board requested that the examiner provide complete rationale for the etiology opinions.  As such, medical addendum opinions should be obtained.  

With regard to service connection for hepatitis C, the examiner opined, in part, that the STRs did not reflect that the Veteran was exposed to risk factors during service.  However, the Veteran is service-connected for Herpes Simplex II, which the Veteran's representative asserts shows that he was in fact exposed to a risk factor.  Thus, an addendum opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the examiner who conducted the December 2012 examinations, or, if unavailable, from another examiner.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that bilateral heel spurs, bilateral knee arthritis, left foot disability, and bilateral shoulder disability, had its clinical onset during service or within one year of separation or is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale, beyond the lack of inservice diagnoses.  

2.  Obtain a VA addendum opinion from the examiner who conducted the December 2012 Hepatitis  C examination, or, if unavailable, from another examiner.  The examiner should review the record.  The audiologist should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that hepatitis C had its clinical onset during service or is related to any in-service disease, event, or injury, to include whether it is the result of any high-risk sexual activity during service.  

The examiner should provide a complete rationale, beyond the lack of inservice diagnoses.  

3.  The AMC should review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

4.  Finally, the RO should readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


